United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-2390
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                 Joseph A. Henderson

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Kansas City
                                  ____________

                            Submitted: February 9, 2018
                             Filed: February 14, 2018
                                  [Unpublished]
                                  ____________

Before LOKEN, KELLY, and ERICKSON, Circuit Judges.
                           ____________

PER CURIAM.

      Joseph Henderson directly appeals the sentence the district court1 imposed after
he pled guilty to a firearm offense, pursuant to a plea agreement containing an appeal

      1
      The Honorable Greg Kays, Chief Judge, United States District Court for the
Western District of Missouri.
waiver. Counsel has moved for leave to withdraw, and has filed a brief under Anders
v. California, 386 U.S. 738 (1967), challenging the substantive reasonableness of
Henderson’s sentence.

       After careful review, we conclude that the appeal waiver is enforceable. See
United States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010) (validity and applicability
of appeal waiver is reviewed de novo). The record establishes that Henderson
knowingly and voluntarily entered into the plea agreement and the appeal waiver, that
the arguments on appeal fall within the scope of the waiver, and that no miscarriage
of justice would result from enforcing the waiver. See United States v. Andis, 333
F.3d 886, 889-92 (8th Cir. 2003) (en banc). In addition, having independently
reviewed the record under Penson v. Ohio, 488 U.S. 75 (1988), we find no
non-frivolous issues for appeal outside the scope of the waiver. Accordingly, we
grant counsel’s motion to withdraw. The appeal is dismissed.
                        ______________________________




                                         -2-